DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term "gear" should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. However, the term is inconsistence with the accepted meaning and not given a special definition in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first gear and second gear must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitations are: 
a pitch change mechanism configured to change the pitch of the at least one fan blade in claim 1, 5, and 11 with the sufficient structure of “a first gear rotatable around the fan motor and a plurality of second gears meshed with the first gear, each of the plurality of second gears being operably connected to a respective fan blade, the first gear driving each of the plurality of second gears such that movement of each of the second gears causes each of the plurality of fan blades to rotate about a central axis of each of the plurality of fan blades to change each of the plurality of fan blade's pitch.”
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a locking mechanism [...] to prevent the at least one fan blade from rotating in claim 3 and 13.
a pitch change mechanism […] to change a pitch of the at least one fan blade in claim 6
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation of "base motor" should be corrected to "the base motor" for consistency of language in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “gear” in claim 1, 9, 10, and 11 is used by the claim to mean “element,” while the accepted meaning is “a part, as a disk, wheel, or section of a shaft, having cut teeth of such form, size, and spacing that they mesh with teeth in another part to transmit or receive force and motion (Dictionary.com).” The term is indefinite because the specification does not clearly redefine the term.
The term “gear” is not accepted or shown in the drawings as accepted by the meaning of gear. The term “element” might be considered as a similar term as defined by the pin and plunger assembly. 
The term “its” in the last line in claim 6 renders the claim indefinite. It is unclear if “its” is referring to “the at least one fan blade” and “the pitch change mechanism”.
Claims 2-5, 7-8 and 12-16 depend on an indefinite claim. Therefore, rendering these claims indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler US 20070134093 in view of Gajewski et al. US20080286105.
Regarding claim 6, Weiler discloses: 
A fan (Figure1; paragraph [0016]: Fan), comprising: 
a base mountable to a ceiling (Figure 1; paragraph [022]: Casing (25) mounts to the ceiling and walls); 
a base motor contained in the base (Figure 1: Motor (22) in the casing (25)); 
a multi-section shaft operably connected to the base motor (Figure 1 and 2: Cylindrical sections (11,12,13) connected to casing (25) and motor (22)) and moveable between a collapsed position and an extended position (Figure 1: Extended fan and Figure 2: Collapsed fan); and 
the multi-section shaft being connected to the base motor such that actuation of the base motor causes the multi-section shaft to move between the collapsed position and the extended position (Par 23: Motor 22 turns and causes the shaft to be raised or lowered); and
a fan assembly (Figure 1: Fixture (50)) connected to the multi-section shaft (Figure 1: Fixture (50) connected to cylindrical sections (11,12,13)). 
However, Weiler is silent as to:
including a fan motor, 
at least one fan blade operably connected to the fan motor for rotation, 
at least one blade mount connected to the at least one fan blade, 
the at least one blade mount having a fan mount portion for connecting to the at least one fan blade and a motor mount portion for operably connecting the at least one fan blade to the fan motor, 
the fan assembly further including a pitch change mechanism operably connected to the at least one fan blade to change a pitch of the at least one fan blade, 
wherein activation of the fan motor causes the at least one fan blade to rotate around a central axis of the multi-section shaft
activation of the pitch change mechanism causes the at least one fan blade to rotate about a central axis of the at least one fan blade to change its pitch.
From the same field of endeavor, Gajewski teaches 
including a fan motor (Par 111: Main drive motor), 
at least one fan blade (Fig 1: 105) operably connected to the fan motor for rotation (Par 111: Main drive motor turns the deck with blades 105), 
at least one blade mount (Par 111: Deck) connected to the at least one fan blade (Par 111: Deck connected to blades 105), 
the at least one blade mount having a fan mount portion for connecting to the at least one fan blade and a motor mount portion for operably connecting the at least one fan blade to the fan motor (Par 111: Deck is connected to the motor and affixes the blades 105), 
the fan assembly further including a pitch change mechanism (Fig 23 and 24; Par 226: 1860) operably connected to the at least one fan blade to change a pitch of the at least one fan blade (Par 226: 1860 changes the pitch of the blade), 
wherein activation of the fan motor causes the at least one fan blade to rotate around a central axis of the multi-section shaft (Fig 23: 1840 rotates the blades around the center axis) and
activation of the pitch change mechanism causes the at least one fan blade to rotate about a central axis of the at least one fan blade to change its pitch (Fig 23: 1860 rotates the blade around the center axis).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Weiler to have the fan assembly structure to turn the blades and change the pitch to advantageously change the direction of air movement with out having to change the direction of rotation of the motor (Par 113).
Regarding claim 7, Weiler discloses:
a cable (Fig 2: 30) disposed in the multi-section shaft (30 in cylindrical sections (11,12,13)), the cable having a first end connected to base motor (30 connected to 23) and a second end connected to the fan assembly (30 connected to 50).
Regarding claim 8, Weiler discloses: wherein the cable extends along an interior of the multi- section shaft (30 is inside cylindrical sections (11,12,13)).

Examiner’s Note
Any indication of allowable subject matter of claims 1-5 and 9-16 is reserved until the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith US 8348215 and Ross US 6443702 have similar shaft structure as present application. Cartwright US 20080138205 and Liu US 20040253104 have similar pitch changing mechanisms as present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745